DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, 11, and 13-18 are currently pending. Claims 10 and 12 have been canceled. 

Claim Objections
Claim 11 is objected to because of the following informalities:  In claim 11, line 18, it appears the recitation “a distance corresponding the” should read “a distance corresponding to the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suarez et al. (US Patent Publication 2011/0082462).
Regarding Claim 1, Suarez discloses a method to guide a user in preparing a bone of a subject to receive a prosthesis to a desired depth (paragraph 0075) utilizing a robotic surgical system (5, Fig. 3 A) having a manipulator arm (30, Fig. 3B), an instrument holder (60, Fig. 7A) attached to the manipulator arm (see Fig. 3B), and 
providing an instrument (40, Fig. 7A) having a shaft (310, Fig. 7A) having a working end (300b, Fig. 7A) and a stop member (90) proximal to the working end (Fig. 7A); 
assembling the shaft to the instrument holder between the working end and the stop member (see Fig. 7A) where the shaft is free to translate along a longitudinal axis (i.e. in the directions T1 and T2, Fig. 7A) of the instrument relative to the instrument holder (paragraph 0070); 
registering the surgical planning data to the bone to determine intra-operative coordinates of the desired axis and depth (paragraph 0081); 
and positioning the instrument holder at a position proximal to the bone (as seen in Fig. 10B the user holds the instrument holder in a position to ream or impact bone) such that the stop member (90) contacts the instrument holder (i.e. when 94 contacts 92) to prevent the instrument from being translated beyond the desired depth (paragraph 0074).
Regarding Claim 2, Suarez discloses the method of claim 1 wherein the bone is an acetabulum (22, paragraph 0092).
Regarding Claim 3, Suarez discloses the method of claim 2 wherein the instrument is a reamer or an impactor (paragraph 0069 explains that the instrument (40) has an interchangeable member and the member may be a reamer or an impactor). 
Regarding Claim 4, Suarez discloses the method of claim 3 wherein the impactor further comprises a handle (60, as seen in Fig. 10B the user grasps 60).

Regarding Claim 6, Suarez discloses a method claim 3 further comprising, reaming, with the reamer, the acetabulum to the desired depth (paragraph 0068 and 0069).
Regarding Claim 7, Suarez discloses the method of claim 3 further comprising, impacting, with the impactor (via 312), the prosthesis to the desired depth (paragraph 0071).
Regarding Claim 8, Suarez discloses the method of claim 1 further comprising protecting the manipulator arm while using the instrument (via a braking system which limits manual movement of the arm, paragraph 0097).
Regarding Claim 11, Suarez discloses a method to guide a user in preparing a bone of a subject to receive a prosthesis to a desired depth (paragraph 0075) utilizing a robotic surgical system (5, Fig. 3 A) having a manipulator arm (30, Fig. 3B), an instrument holder (60, Fig. 7A) attached to the manipulator arm (see Fig. 3B), and surgical planning data designating a desired axis and depth to implant the prosthesis in the bone (paragraph 0092), the method comprising: 
providing an instrument (40, Fig. 7A) having a shaft (310, Fig. 7A) having a working end (300B, Fig. 7A) and a stop member (90, Fig. 7A) proximal to the working end (Fig. 7A); 
assembling the shaft to the instrument holder between the working end and the stop member (see Fig. 7A) where the shaft is free to translate along a longitudinal axis of the instrument relative to the instrument holder (paragraph 0070); 

manipulating the arm (paragraph 0053 explains the user may grasp the arm or the tool) to the desired axis so the longitudinal axis of the instrument aligns with the desired axis (paragraph 0056); 
resting the working end on an outer surface of the bone to define a linear separation (i.e. in preparation to ream or impact the bone the working end is placed near the outer surface of the bone) between the working end resting on a surface of the bone and the desired depth to implant the prosthesis (paragraph 0075 explains operating the device to impact the prosthetic component until the planned depth is reached); 
proximally translating the instrument holder to contact the stop member (paragraph 0075); and 
distally translating the instrument holder (i.e. manually, Fig. 10B) along the shaft by a distance corresponding to the linear separation such that the stop member contacts the instrument holder to physically stop the instrument from being translated beyond the desired depth (paragraph 0075).
Regarding Claim 13, Suarez discloses an improved method of guiding a user in preparing a bone of a subject to receive a prosthesis to a desired depth (paragraph 0075) utilizing a robotic surgical system (5, Fig. 3A) having a manipulator arm (30, Fig.3B), an instrument holder (60, Fig. 7A) attached to the manipulator arm (see Fig. 3B), and surgical planning data designating a desired axis and depth to implant the prosthesis in the bone (paragraph 0092), by providing an instrument (40, Fig. 7A) having a shaft (310, Fig. 7A) having a working end (300b, Fig.7A) and a stop member 
positioning the instrument holder at a position proximal to the bone (as seen in Fig. 10B the user holds the instrument holder in a position to ream or impact bone) such that the stop member (90) contacts the instrument holder (i.e. when 94 contacts 92) to prevent the instrument from being translated beyond the desired depth (paragraph 0074).
Regarding Claim 14, Suarez discloses the method of claim 11 wherein the shaft is adapted to attach to an instrument holder (i.e. when 94 contacts 92) of a surgical robot (34, paragraph 0097 explains the virtual brake that limits movement) between the working end and the stop member where the shaft is free to translate along a longitudinal axis of the instrument relative to the instrument holder, wherein the instrument holder is at a position proximal to the bone such that the stop member will contact the instrument holder to prevent the instrument from being translated beyond the desired depth (paragraph 0075).
Regarding Claim 15, Suarez discloses the method of claim 14 wherein the instrument further comprises a handle (60, as seen in Fig. 10B the user grasps 60).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US Patent Publication 2011/0082462) in view of Behzadi (US Patent Publication 2017/0196711).
Regarding Claims 9, 17, and 18, Suarez fails to disclose wherein the protection is by adding one or more force suppressing springs or elastic padding to the stop member or a proximal end of the instrument holder.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device of Suarez, with force suppressing springs added to the instrument in order to provide a controlled predetermined fixed unit of force during insertion of an acetabular prosthesis (paragraph 0118).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775